


110 HRES 1211 IH: Expressing the sense of the House that the

U.S. House of Representatives
2008-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1211
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2008
			Mr. Scott of Virginia
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House that the
		  Guidelines on General Crimes, Racketeering Enterprise and Terrorism Enterprise
		  Investigation as modified on May 30, 2002 (Ashcroft Guidelines)
		  should be rescinded and replaced by the former Guidelines (Levi
		  guidelines) to protect Americans from domestic Federal Bureau of
		  Investigation spying in the absence of suspected criminal
		  activity.
	
	
		Whereas in 1976, the House Select Committee to Study
			 Governmental Operations with Respect to Intelligence Activities (Church
			 Committee) released a report entitled Intelligence Activities
			 and the Rights of Americans detailing extensive domestic spying on
			 Americans by the Federal Bureau of Investigation (FBI);
		Whereas the Church Committee found the FBI had developed
			 over 500,000 domestic intelligence files on Americans and domestic groups and
			 in 1972 alone opened 65,000 new domestic intelligence files;
		Whereas the Church Committee found that the FBI’s domestic
			 intelligence activities targeted a broad spectrum of individuals and groups of
			 all political persuasions including, among many others, the Women’s Liberation
			 Movement, the Conservative American Christian Action council, the NAACP, the
			 John Birch Society, and Dr. Martin Luther King, Jr.;
		Whereas in 1976, Attorney General Edward Levi adopted
			 Guidelines on General Crimes, Racketeering Enterprise and Terrorism Enterprise
			 Investigation (Levi Guidelines) to end domestic spying as
			 documented in the Church Committee report and to ensure that the FBI could
			 investigate anyone as long as there was a rational basis for doing so;
		Whereas the Levi Guidelines were adopted to prevent the
			 FBI from domestic spying when there was no evidence of criminal activity and to
			 address three problems arising from abusive FBI practices—
			(1)surveillance of
			 dissenters solely because of the nature of their dissent;
			(2)inadequate
			 supervision of agents engaging in improper investigative techniques; and
			(3)the use of improper
			 investigative techniques to disrupt the efforts of dissenters;
			Whereas on May 30, 2002, Attorney General John Ashcroft
			 released new Guidelines sweeping away the protections against improper domestic
			 spying by the FBI set forth in the Levi Guidelines, without demonstrating any
			 need for the relaxation of the Levi Guidelines;
		Whereas the Ashcroft Guidelines allow the FBI to abuse its
			 investigatory powers to spy upon innocent Americans in contravention to the
			 purpose of the Levi Guidelines to protect against domestic spying abuses
			 documented to have occurred from the 1950s to 1970s;
		Whereas the Ashcroft Guidelines severed the tie between
			 the investigative activity and the existence of criminal activity;
		Whereas the Ashcroft Guidelines permit FBI agents to
			 attend any public meeting whatsoever—whether civic, religious, or political—as
			 long as they claim there is an antiterror purpose, even in the absence of
			 suspected criminal activity;
		Whereas documents released under the Freedom of
			 Information Act show that in the years following adoption of the Ashcroft
			 Guidelines, the FBI has initiated surveillance of various peace, animal rights,
			 environmental and other organizations without any suspicion of criminal
			 activity;
		Whereas the groups subjected to unwarranted FBI domestic
			 spying activities include the Thomas Merton Center for Peace and Justice,
			 United for Peace and Justice, Rocky Mountain Peace and Justice Center,
			 American-Arab Anti-Discrimination Committee, People for the Ethical Treatment
			 of Animals, Vegan Community Project, Direct Action, By Any Means Necessary,
			 Catholic Workers Group, American Friends Service Committee, Food Not Bombs, and
			 School of the Americas Watch; and
		Whereas the individuals subjected to unwarranted FBI
			 domestic spying activities have included Holocaust survivor and grandmother
			 Edith Bell for her peaceful protests with the Thomas Merton Center, former Navy
			 officer and ordained Catholic priest Father Roy Bourgeois for his criticism of
			 the School of the Americas, and disability rights advocate Kirsten Atkins for
			 her educational work and leadership of nonviolent environmental campaigns,
			 among many other peaceable Americans: Now, therefore, be it
		
	
		That it is the sense of the House
			 that—
			(1)the Attorney
			 General of the United States should take any and all steps necessary to rescind
			 immediately and forthwith the Ashcroft Guidelines and reinstate the Levi
			 Guidelines; and
			(2)the Federal Bureau
			 of Investigation should return to pre-Ashcroft Guidelines standards requiring a
			 reasonable indication that a Federal crime has been, is being, or will be
			 committed before it engages in any domestic spying or other investigative
			 activity.
			
